DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings contain seven sheets of figures 1-13 were received on 5/7/2020.  These drawings are objected by the examiner for the following reason(s).
The drawings are objected to because it is unclear about the terms thereof “DNS 24-Jun-2019” appeared on the left side of the figure 13.  A correction and/or explanation is required.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature regarding to “a lens ring” as claimed in claim 7, and the feature regarding to “a structure” as claimed in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: a) Pages 3-4: what is/are difference(s) between figures 3 and 4? Applicant should note that the brief description of both figures are identical to each other; b) Page 6: line 23, “detector 3” should be changed to –detector 30--, see same pages on each of lines 9-11; c) Page 8: on each of lines 30 and 32, “74, 76 and 78” should be changed to –72, 74, 76 and 78--. Applicant should note that there are four mirrors as mentioned on lines 24-32 of the page; d) Page 9: line 3, “surfaces 82, 88” should be changed to --surfaces 72, 78--. Applicant should note that the numeral reference “82” is sued to refer to an aperture, and the numeral reference “88” seems to refer to an entrance pupil (it is noted that in case that applicant amends the specification as mentioned above then applicant should amend the specification to support for the numerical reference “88” shown in figure 4); e) Page 9: line 4, “surface 82” should be changed to --surface 72--. There are still some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification. Appropriate correction is required.
Claim Objections
Claims 5 and 18 are objected to because of the following informalities:  Appropriate correction is required.
a) In claim 5: on lines 2-3, the terms thereof “concave surfaces” should be changed to --concave annular surfaces--, see its base claim 2 on line 2; and
b) In claim 18: on line 3, the term “fist” appeared on line 3 should be changed to --first--.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 7-8 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
a) Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement by the feature thereof “the aperture stop embodies a lens ring configured to limit brightness of an image” (lines 1-2).
It is noted that while the specification in page 6 refers to an aperture stop embodied with a lens ring; however, there is not any description about the lens ring and the arrangement of the aperture stop with the so-called “lens ring” being provided in the specification. Thus, absent of providing sufficient information for the arrangement and structure of the aperture stop and the lens ring in the specification, it is not enable to one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention without undue experimentations. 
b) Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement by the feature thereof “the aperture stop is implemented with a structure supporting the third reflecting surface” (lines 1-2).
It is noted that while the specification in page 5 refers to an aperture stop is implemented with a structure; however, there is not any description about the so-called “structure” and the arrangement of the aperture stop with the structure being provided in the specification. Thus, absent of providing sufficient information for the arrangement and 
c) Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement by the feature thereof “the telescope has an effective focal length … aperture” (lines 1-2).
It is noted that while the specification discloses a telescope and provided two embodiments which each discloses a general information/requirement regarding to the telescope, see specification in pages 8-10; however, the specification does not provide sufficient information regarding to the mirrors for constituting the telescope with the general information/requirement as provided in the specification and claimed in present claim 12. In particular, it is unclear to one skilled in the art to know about the radius of curvature, the distances between mirrors, … to make the telescope with the features as claimed. Thus, absent of providing sufficient information for the arrangement and structure of the aperture stop and the structure in the specification, it is not enable to one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention without undue experimentations.
d) Each of claims 13-15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the similar reason as set forth in element c) above.
e) Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by the feature thereof “the entrance pupil … light suppression” (lines 1-2). It is completely .
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a1) the feature thereof “an entrance … from an image” (line 2) is indefinite. It is unclear which image does applicant imply here? How that image is formed? The mentioned feature appears as a misdescriptive of the invention as disclosed in the specification. Applicant should note that the specification discloses a telescope having an entrance pupil and a mirror assembly wherein the telescope receives light from a distant subject, see specification in page 5, lines 12-17, for example. The disclosure does not disclose that the telescope receives light from an image. 

b) Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the image of the aperture stop” (lines 1-2) lacks a proper antecedent basis. Should the term “the” in the mentioned feature be changed to --an--?
c) Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the entrance pupil … light suppression” (lines 1-2). It is completely unclear how the aperture stop and the field stop are positioned to enhance stray light suppression. Applicant should note that while the claim 1 recites that the field stop is located in the first reflective surface; however, there is not any specific feature/information regarding to the position of the entrance pupil being provided in the claim 1 and claim 16 to warrant the function as claimed.
d) Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “obscuration of the third reflective surface … second reflective surface” (lines 1-2). What “obscuration of the third (or second) reflective surface” does applicant imply here? 
e) Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the field of view” (line 14 lacks a proper antecedent basis.

Further, it is completely unclear where the image comes from and what provides such an image, and the structural relationship(s) between the four reflective surfaces as recited on lines 1-2 and the four coaxial reflective surfaces as recited on lines 3-4.
g) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 1-4, 6, 8, 11 and 18-20, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hironobu et al (Japanese reference No. 2004-198508) in view of Rogers (GB 2 339 923, submitted by applicant).

a) Regarding to present claim 1, the reflection optical system as described in paragraphs [0011]-[0028] and shown in figs. 1-2 comprises the following features:
a1) a mirror assembly having a first reflective surface (12a) having a central aperture (12c) formed therein, a second reflective surface (11a), a third reflective surface (13a), a fourth reflective surface (12b) having a central aperture (12c) formed therein, and an aperture stop (16), see paragraphs [0011]-[0016] and [0025];
a2) the mirror assembly being configured to receive light from an object/screen on a common axis and to reflect the light successively by the four coaxial reflective surfaces through the aperture stop; 
a3) a detector (I) configured to receive light from the mirror assembly;
a4) a field stop (15) is formed in the opening (12c) to limit a field of view, see paragraph [0015]. 
a5) regarding to the feature of an entrance pupil located upstream of the lens assembly to receive light from the object/screen, such feature is inherent to the reflection optical system provided by Hironobu et al because any optical system for receiving light from an object/screen has an entrance pupil for allowing light from an object/screen passing therethrough.
It is noted that while Hironobu et al discloses a field stop located in the opening (12c) located between the first and forth reflecting surfaces (12a, 12b); Hironobu et al does not positively disclose that the field stop is located/formed in the first reflecting surface as claimed in present claim 1.

b) Regarding to present claim 2, each of the first and fourth reflective mirrors (12a, 12b) has a concave reflecting surface, see paragraphs [0011] and [0015] and fig. 2.
c) Regarding to present claims 3 and 4, the first and fourth mirrors (12a, 12b) are formed on opposite face of a common element and by a physical opening in the common element, see paragraph [0017] and figs. 1-2.
d) Regarding to present claims 6 and 8, the reflection optical system provided by Hironobu et al comprises an aperture stop (16) which is positioned adjacent to the third reflecting surface (13a) of the third mirror (13) or the central opening (13c) of the third mirror 
e) Regarding to present claim 11, in the combined product provided by Hironobu et al and Rogers, the dichroic element (E) as provided by Rogers is located between the mirror assembly (A-D) and the detector (G).
f) Regarding to present claim 18, while the combined product provided by Hironobu et al and Rogers does not explicitly discloses a method of using the mirror assembly for imaging an object/screen; however, it would have obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Hironobu et al and Rogers by set forth a set of steps including the step of directing light from the entrance pupil to the first reflective surface; the step of reflecting light off of the first surface to the second reflective surface; the step of reflecting light off of the second reflective surface through the first central aperture provided in the first reflective surface and the second central aperture provided in the fourth reflective surface to the third reflective surface; and the step of reflecting light off of the third reflective surface to the fourth reflective surface to a detector for the purpose of imaging an object/screen to the detector and for reducing stray light via the arrangement of a field stop in the central opening of the first reflecting surface.
g) Regarding to present claim 19, the light from the mirror assembly of the combined product provided by Hironobu et al and Rogers passes through the filter, i.e., the dichroic element (E) prior to the detector (G).
h) Regarding to the present claim 20, in the combined product provided by Hironobu et al and Rogers, the light from an object/screen is guided via the first reflective surface, the .
18.	Claims 1-6, 9-11 and 16-20, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US Patent No. 3,455,623) in view of Rogers (GB 2 339 923, submitted by applicant).
Harris discloses an on-axis four mirror anastigmat optical system.
a) Regarding to present claim 1, the optical system as described in columns  and shown in columns 4-6 and shown in fig. 1 comprises the following features:
a1) a mirror assembly having a first reflective surface (M1) having a central aperture (18) formed therein, a second reflective surface (M2), a third reflective surface (M3), a fourth reflective surface (M4) having a central aperture (18) formed therein, and an aperture stop (20), see columns 4-5 and fig. 1;
a2) the mirror assembly being configured to receive light from an object/screen (Q) on a common axis (12) and to reflect the light successively by the four coaxial reflective surfaces through the aperture stop (20); 
a3) a detector (I) configured to receive light from the mirror assembly, see column 1, lines 39-42;
a4) a field stop supported by a holder wherein the field stop is located at a location proximity to the aperture (18), see column 5, lines 60-69 and fig. 1.
a5) regarding to the feature of an entrance pupil located upstream of the lens assembly to receive light from the object/screen, such feature is inherent to the optical system because 
It is noted that while Harris discloses a field stop located in proximity of the aperture (18); Harris does not positively disclose that the field stop is located/formed in the first reflecting surface as claimed in present claim 1.
However, an optical system having four mirrors wherein the first and fourth reflecting mirrors each has a central opening and a field stop is located/formed in the first reflecting surface is known to one skilled in the art as can be seen in the reflection optical system provided by Rogers. In particular, Rogers discloses an optical system having an entrance pupil and a mirror assembly having four mirrors (A-D) wherein each of the first mirror (A) and fourth mirror (D) has a central aperture and a field stop is formed in the first reflecting mirror at its central opening, see Rogers in page 1, lines 20-21. Rogers also discloses a dichroic element € between the mirror assembly (A-D) and a detector (G) for filter/reflecting light of some wavelengths and transmitting other wavelength, see Rogers in page 3 and fig. 1. Thus, it would have been obvious to one skilled in the before the effective filing date of the invention to modify the reflection optical system provided by Harris by rearranging the position of the field stop in the opening of the first reflecting surface (M1) as suggested by Rogers for the purpose of limit a field of view to meet a particular application such as to reduce a size of the opening (18).
b) Regarding to present claim 2, each of the first and fourth reflective mirrors (M1, M4) has a concave annular reflecting surface, see column 4, lines 39-41 and fig. 1.

d) Regarding to present claim 5, each of the second and third reflective surfaces (M2, M3) has a convex reflective surface, see column 4, lines 45-47 and fig. 1.
e) Regarding to present claim 6, the reflection optical system provided by Harris comprises an aperture stop (20) which is positioned adjacent to the third reflecting surface (M3).
f) Regarding to present claims 9-10, the entrance pupil (20a) is located at an image of the aperture (20) wherein the aperture of the entrance pupil (20a) is larger than the image of the aperture, see column 6, lines 67-71 and fig. 2. Regarding to the feature that the entrance pupil embodies a Lyot stop of present claim 8, such use a Lyot stop for entrance pupil is within level of one skilled in the art for the purpose of prevention flare.
g) Regarding to present claim 11, in the combined product provided by Harris and Rogers, the dichroic element (E) as provided by Rogers is located between the mirror assembly (A-D) and the detector (G).
h) Regarding to the present claim 16, since the field stop is located in the central opening of the first reflective surface (M1) and the entrance pupil is located at a position with respect to the field stop thus the combination of the entrance pupil and the field stop enhance stray light suppression. Applicant should note that there is not any specific limitation regarding to the position of the entrance pupil. It is also noted that the entrance pupil is located at the 
i) Regarding to present claim 17, the third reflective surface (M3) with its central section used to reflect incident light prevents the detector from seeing the obscuration of the second reflective surface (M2) along the optical axis (12).
j) Regarding to present claim 18, while the combined product provided by Harris and Rogers does not explicitly discloses a method of using the mirror assembly for imaging an object/screen; however, it would have obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Hironobu et al and Rogers by set forth a set of steps including the step of directing light from the entrance pupil to the first reflective surface; the step of reflecting light off of the first surface to the second reflective surface; the step of reflecting light off of the second reflective surface through the first central aperture provided in the first reflective surface and the second central aperture provided in the fourth reflective surface to the third reflective surface; and the step of reflecting light off of the third reflective surface to the fourth reflective surface to a detector for the purpose of imaging an object/screen to the detector and for reducing stray light via the arrangement of a field stop in the central opening of the first reflecting surface.
k) Regarding to present claim 19, the light from the mirror assembly of the combined product provided by Harris and Rogers passes through the filter, i.e., the dichroic element (E) prior to the detector (G).
l) Regarding to the present claim 20, in the combined product provided by Harris and Rogers, the light from an object/screen is guided via the first reflective surface, the second .
19.	Claim 7, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Rogers as applied to claim 1 above, and further in view of Chang (US Publication No. 2009/0303617).
It is noted that while Harris discloses an aperture stop (20) located adjacent/near to the third reflective surface (M3), Harris does not disclose that the aperture stop embodies a lens ring as recited in present claim 7. However, an aperture stop having a central opening for limiting amount of light and a surrounding region made by opaque/black material for reducing light reflection and scattering stray light is known to one skilled in the art as can be seen in the aperture stop provided by Chang. In particular, Chang discloses an aperture stop (100) having a body in the form of a ring shape (20) with a central opening for allowing light passing therethrough and a black coating (30) formed on peripheral/surround region for reducing light reflection and scattering stray light, see paragraphs [0013]-[0014] and fig. 1. It is noted that the aperture with the black coating formed on the s\peripheral/surround regions of the central opening acts as a lens ring. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the aperture stop (20) in the combined product provided by Harris and Rogers by using an aperture stop in the form of a lens ring as suggested by Chang for the purpose of reducing light reflection and scattering stray light.
Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THONG Q NGUYEN/Primary Examiner, Art Unit 2872